Citation Nr: 9933297	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-42 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for colon cancer, as 
due to ionizing radiation exposure.

2.  Entitlement to service connection for glaucoma with 
recurrent iris cysts and cataracts, as due to ionizing 
radiation exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to July 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1993 rating decision of the RO.  

In December 1996, January 1997 and October 1998, the Board 
remanded this matter for additional development of the 
record.  



REMAND

As noted hereinabove, the Board most recently remanded this 
matter in October 1998.  At that time, the RO was instructed 
to perform additional development in compliance with Hilkert 
v. West, 11 Vet. App. 284 (1998).  In that decision, the 
United States Court of Appeals for Veterans Claims (Court) 
determined that a remand was required because neither the 
Board nor the Undersecretary for Benefits had addressed all 
of the factors specified in 38 C.F.R. § 3.311(e).  The Court 
noted that, although only the Undersecretary was specifically 
directed to take the paragraph (e) factors into 
consideration, VA adjudicators must consider all of the 
paragraph (e) factors as well.  Furthermore, the Court noted 
that an independent analysis by VA adjudicators as to 
virtually all of the section 3.311(e) factors would not 
comport with the Court's decision in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), as the paragraph (e) factors 
generally involve questions of medical judgment.  

A review of the claims file reveals that the RO did direct 
this matter to the Undersecretary for Benefits in 
anticipation of compliance with the Board's October 1998 
remand order; however, the case was not, in fact, forwarded 
for the appropriate action.  It has been returned to the 
Board following preparation and submission of an Informal 
Hearing Presentation by the veteran's national service 
representative.  

Consequently, in light of the foregoing, the case is REMANDED 
for the following development:

1.  The RO should again proceed with full 
development of the veteran's claims in 
accordance with the provisions of 
38 C.F.R. § 3.311.  This should include 
forwarding the veteran's claims folder to 
the VA Undersecretary for Benefits who 
should be requested to obtain an advisory 
medical opinion from the VA 
Undersecretary for Health as to whether 
it is at least as likely as not that the 
veteran's currently demonstrated 
posterior subcapsular cataracts and colon 
cancer resulted from exposure to ionizing 
radiation in service.  Such an opinion 
must reflect consideration of all of the 
factors described in 38 C.F.R. 
§ 3.311(e).  

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim, with 
particular attention to the provisions of 
38 C.F.R. § 3.311.  If any development is 
incomplete, the RO should take all 
appropriate action.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


